Title: To George Washington from Nathaniel Ramsay, 20 July 1797
From: Ramsay, Nathaniel
To: Washington, George



Sir,
Baltimore 20th July 1797

My absence from this place for a few days prevented my receiving your letter transmitted by Mr Scot untill yesterday. I have not been able to hear any thing of the Calf you mention, but be assured should he arrive here he shall be taken the most particular Care of untill I receive your further orders, to execute which will afford me peculiar Satisfaction. I am with great respect your Obedt Humbe Sert

Nat. Ramsay

